Citation Nr: 0606644	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  05- 15 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert Pezold, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 until May 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

The Board acknowledges the veteran requested a hearing on his 
VA Form 9.  However, the veteran withdrew this request in an 
October 2005 statement.


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's PTSD is 
manifested by complaints of sleep disturbance, depression, 
anxiety, recurrent intrusive thoughts, nightmares, 
irritability and concentration deficit, some suicidal 
ideation; objectively, the veteran was fully oriented, with 
no thought or speech deficits, no memory impairment or 
delusional symptoms, and with a GAF score predominantly from 
50-55.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2005).  In this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2005).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Duty to Notify

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

In the present case VAOPGCPREC 8-2003 applies.  Thus, as long 
as adequate notice was provided as to the underlying service 
connection claim, then no further notice is required as to 
the "downstream issue" of the increased rating claim.  
Here, a March 2002 letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  As such, 
proper notice was afforded as to the underlying claim, and no 
further notice is required on this issue.



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post service treatment and examination.  Moreover, 
the claims file contains the veteran's own statements in 
support of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Disability evaluations--in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  Lesser ratings, not pertinent 
in this case, are contemplated with reduced levels of social 
and occupational impairment.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).

Global Assessment of Functioning (GAF)

GAF is a scale used by mental health professional and 
reflects psychological, social, and occupational functioning 
on a hypothetical continuum of mental health illness.  The 
scale may be relevant in evaluating mental disability.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV).

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

Analysis

The veteran is presently assigned a 50 percent evaluation for 
PTSD pursuant to Diagnostic Code 9411.  The Board has 
reviewed the evidence of record and finds that the veteran's 
disability picture is consistent with the presently assigned 
50 percent evaluation and that a higher rating is not 
warranted.

In so finding, the Board observes that there is no evidence 
of any obsessional rituals that interfere with daily 
activity.  The competent evidence does not reveal speech that 
is intermittently illogical, obscure, or irrelevant.  To the 
contrary, the veteran's speech was considered normal upon VA 
examination at the Ohio State University Hospital in October 
2002 and his speech was clear and understandable upon VA 
examination in June 2005.  The evidence also fails to show 
any neglect of personal appearance and hygiene.  The October 
2002 examination noted that the veteran displayed good 
grooming and hygiene and the May 2004 VA examination stated 
the veteran was neatly dressed.

While persistent depression is indicated, the veteran denied 
current suicidal ideation on VA examination in May 2002, and 
was noted to be not suicidal on VA examinations in May 2004 
and June 2005.

The veteran also does not demonstrate an inability to 
establish relationships.  The veteran remarried in June 2004.  
In addition the veteran noted in his May 2004 VA examination 
that he has had regular contact and has stayed close with his 
brother who lives in Columbus.  Further, he has maintained 
good relationships with his surviving siblings and a 
grandson.  The Board does acknowledge that the veteran has 
demonstrated on several examinations strained relationships 
with many of his children and his deceased wife.  In addition 
the veteran stated in his May 2004 VA examination that he 
avoids crowds because of anxiety and low self esteem.  
However, in his May 2004 VA examination the veteran also 
stated he was hopeful about the future.  Based on the 
foregoing, the veteran's social impairment is found to be 
adequately accounted for in the 50 percent evaluation.

The veteran has also demonstrated on many occasions that he 
does not handle stress well and is easily irritated and it 
was noted several times that the veteran was irritated during 
the examination.  However, the evidence provided does not 
demonstrate that the veteran is either a threat to himself or 
a threat to those around him.

Further bolstering the Board's conclusion that the currently 
assigned 50 percent evaluation for PTSD is appropriate are 
his GAF scores.  The Board does acknowledge several low GAF 
scores.  The May 2002 VA examination reveals a GAF score of 
40.  The October 2002 VA examination performed at the Ohio 
State University Medical Center also shows a GAF score of 40.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  The examiner noted the veteran 
had no suicidal ideation, good grooming, normal speech, 
logical thought process, good judgment, and was not a danger 
to himself or others. These findings are inconsistent with a 
GAF score of 40.  

Additionally, on VA hospitalization in January 2004 a GAF 
score of 30 was reported.  However, this GAF score is also 
not reflected in the VA examiner's comments.  A score from 21 
to 30 is indicative of behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  The January 2004 mental status 
examination noted the veteran was alert, oriented and 
cooperative with normal motor activity and proper affect.  
The veteran had no delusions or hallucinations and the 
patient denied any suicidal or homicidal ideations or plans.  
Further, the VA examiner noted that upon discharge the 
veteran's PTSD symptoms had improved.  These observations and 
comments are not consistent with a GAF score of 30 and 
reflect more moderate symptoms.

Disregarding the October 2002 and January 2004 GAF scores of 
40 and 30, the competent evidence reflects GAF scores 
predominantly in the range of 50-55 throughout the entire 
rating period on appeal.  Such scores reflect more moderate 
symptoms or moderate difficulty in social or occupational 
functioning and therefore do not support the veteran's 
contention that his PTSD symptomatology warrants an 
evaluation in excess of 50 percent.

In conclusion, it is found that the veteran's 50 percent 
disability rating for PTSD is appropriate over the entirety 
of the rating period on appeal.  The overwhelming majority of 
the criteria associated with the next-higher 70 percent 
evaluation for PTSD have not been demonstrated in the record.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


